Judgment for plaintiff, entered upon a jury verdict in a personal injury action, unanimously reversed and vacated, on the law and on the facts, with $50 costs and disbursements to the defendant, and complaint dismissed on the law, with taxable costs. The plaintiff slipped and fell on a dance floor, maintained by the defendant, Dale Dance Studio, as she was taking the first steps of a dance lesson being given to her by the defendant’s teacher. Her testimony and the testimony of a witness that the floor was “ highly polished ” and that there was no “ traction ” or powder on the floor did not establish a case. (See Paddock v. Church of St. Barnabas, 24 A D 2d 716; Gough v. Wadhams Mills Grange No. 1015, P. of 3., 279 App. Div. 825; Iorio v. Rockland Light & Power Co., 274 App. Div. 791; Elias v. Heller, 23 Misc 2d 201, affd. 16 A D 2d 760.) Although there was testimony that, on prior occasions, the defendant had placed a powdery substance on its dance floors, the nature of the substance and the purpose of the application was not established. Consequently, a ease was not made out by the testimony that there was no resin, powder or other substance on the floor when the plaintiff fell. Concur — Rabin, J. P., Stevens, Eager, Steuer and Capozzoli, JJ.